DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A (electroplating an adhesion promoter layer) and D (measured physical properties of dielectric function tensor at a single wavelength or in a particular spectral region) in the reply filed on 8/18/2021 is acknowledged.  The traversal is on the ground(s) that Species B and D should be dropped because they are subsets of Species A (thickness and thickness variation) and E (dielectric function tensor of a single wavelength and in a particular spectral region). The examiner notes that thickness and thickness variation should have been grouped together because in order to measure a variation in thickness, a thickness measurement must be made. However, the examiner is not persuaded that the technique of dielectric function tensor at a single wavelength is interchangeable with a dielectric function tensor in a particular spectral region. Ellipsometry uses a polarized light source (p- and s- polarized light) and measures their reflectance as amplitude, tan(ψ), and phase difference, Δ. For the purposes of measuring thickness single wavelength laser ellipsometry and spectroscopic ellipsometry would be interchangeable. However, the claim limitation refers to measuring “physical properties” generally, spectroscopic ellipsometry and single-wavelength laser ellipsometry can measure different properties. Therefore, for measuring physical properties, the single-wavelength and spectroscopic ellipsometry are not considered to be obvious variants.

Species A: thickness or thickness variation
Species B: complex refractive index
Species C: dielectric function tensor at a single wavelength
Species D: dielectric function tensor in a particular spectral region
Applicant’s election of Species A is made broader to include both thickness and thickness variation. The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 6-16 are withdrawn.
Claim Interpretation
	The claims refer to using single-wave (laser) ellipsometry or spectroscopic ellipsometry to “measure” a physical property such as thickness. The examiner notes that the measurements from ellipsometry detect changes in polarization. That measured data is then used with computer modeling to calculate thickness and refractive indices. Therefore the “measuring” term includes both a physical measurement and calculation step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over SACAPANO et al. (WO2013/022404) in view of ZIELKE et al. (US 2007/0045786), AGGARWAL et al. (US 2010/0190343) and J.A. WOOLLAM Ellipsometry solutions FAQ section (Jan. 10, 2017); claim 4 is evidenced by BEAUDRY et al. “Dielectric tensor measurement from a single Mueller matrix image”.
Regarding claims 1 and 3,
SACAPANO teaches a method of manufacturing leadframes that includes depositing a Zn/Cr alloy onto the leadframe by electrolytic plating page 2, lines 1-8. The page 2 line 8. The reference does not teach providing a plurality of leadframes successively in a process line. However, ZIELKE teaches a method of continuously plating a lead frame [0044]. The continuous process reduces costs by increasing throughput [0020]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the leadframe of SACAPANO continuously to reduce manufacturing costs.
SACAPANO teaches that higher thickness of the adhesion promotor will increase the adhesion page 2 line 6-8. However, the reference does not teach measuring the plating thickness with ellipsometry. However, AGGARWAL teaches that when processing an electronic substrate, an in situ metrology tool can be used in combination with a feedback loop to ensure proper thickness of deposited layers [0052]. The controller similarly is an ellipsometer and the resulting information is used to alter (or implicitly not alter) the deposition or shut down the process module [0052]. At the time of filing the invention it would have been prima 
	The prior art teaches using ellipsometry but does not teach a single wavelength (laser) ellipsometer. However, WOOLLAM pages 2-5 states that single wavelength ellipsometry is an older technique in the prior art for measuring film thickness. Although the newer techniques analyze a spectrum of light, one of ordinary skill in the art would appreciate that single wavelength ellipsometry can be used instead of spectroscopic ellipsometry to determine film thickness as a simple substitution of known ellipsometers. Ellipsometers measure amplitude, tan(ψ), and phase difference, Δ, of the reflected spectra of light. 
Regarding claim 4,
The dielectric tensors (at a single wavelength or over a spectral region) are determinable from the measurements (ψ and Δ) as evidenced by BEAUDRY.
Regarding claim 5,
	The claim does not require maintaining or altering any process parameters because the claim is satisfied by a resulting category shutting down the process line. As described above, AGGARWAL teaches using data from an ellipsometer to potentially shut down the process line if needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712